DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-20) in the reply filed on 11/19/2021 is acknowledged.
Claim 21, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 10 & 20 feature the limitation “an amount of timing 2skew caused by the 3trapezoid portion of the first transmission line and an amount of timing skew caused by 4the modified segment of the second 5transmission line substantially compensate for each other.” This limitation is not sufficiently supported in the specification, which notes in para [0075] that “In a variation on this embodiment, an amount of timing skew caused by the non-uniform width of the timing-skew-compensation structure of the first transmission line and an amount of timing skew caused by the non-uniform width of the corresponding segment of the second transmission line substantially compensate for each other.” The non-uniform width of the timing-skew-compensation structure is not equivalent to the trapezoid portion, which a sub-portion of the non-uniform width of the timing-skew-compensation structure, which would include the entire width of the timing-skew-compensation structure. As such, the limitations of claims 10 & 20 do not meet the written description requirement, and constitute new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11, & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutnury et al. (US PGPub 20190261505), a reference of record.

As per claim 1:
Mutnury et al. discloses in Figs. 2-3:
A printed circuit board (PCB) (circuit board 102, para [0035]), comprising: 
one or more layers (para [0024]); 
and at least a pair of differential transmission lines (para [0024]) comprising a first transmission line (trace 212) and a second transmission line (trace 210);
wherein the first transmission line comprises a plurality of modified top-hat structures (serpentine region 220); 
wherein a respective modified top-hat structure comprises a trace of a uniform 9width (width 330) forming an unmodified top-hat structure and a 
wherein a respective modified top-hat structure comprises a top segment that is substantially parallel to the second transmission line (as seen in examiner-edited figure 3A #1 below);
and wherein the trapezoid portion is attached to the top segment of the unmodified top-hat structure and positioned between the top segment and the second transmission line such that a distance between the trapezoid portion and the second transmission line is less than a distance between the top segment and the second transmission line (as provided in the specification, Figs. 4a-4d, the difference between the trapezoid portion and the top segment is an arbitrary distinction identified by the regions highlighted by dotted lines, which lack physical structures, such that the a trapezoid portion may be seen to be attached to a top segment of the modified top-hat structure, as shown below)

    PNG
    media_image1.png
    462
    368
    media_image1.png
    Greyscale

Examiner-edited Fig. 3A #1 of Mutnury.
Mutnury et al. does not disclose:
	A respective modified top-hat structure comprises a metallic trace.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the first and second traces of Mutnury et al. to be metallic traces, as a common feature in the art for electrical circuits on printed circuit boards, where metal traces are used to provide the benefit of propagating signals with relatively low resistances and known-electrical behaviors.



	Mutnury et al. discloses in Figs. 2-3:
a height of the trapezoid portion is determined based at least on an impedance non-uniformity along the pair of differential transmission lines (serpentine trace introduces impedance mismatches, para [0019], impedance is controlled based on the widths 330 and 332, para [0028]), and wherein the height of the trapezoid portion is determined such that the impedance non-uniformity is below a predetermined threshold (a predetermined threshold may be determined to be infinite, such that the impedance non-uniformity is below that of an infinite impedance, or by providing distance 372 to be less than distance 370, para [0026], the differential impedance is reduced from a design lacking widths 330/332).
It should be further noted that the limitations of this claim appear to be a product-by-process limitation, in that determining the width based on an impedance non-uniformity and/or a predetermined threshold that is not a physical parameter of the design discloses limitations that are not structural, and thus do not carry patentable weight, see MPEP §2113.

As per claims 4 & 14:
	Mutnury et al. discloses in Figs. 2-3:
Wherein the top segment and the trapezoid portion form a widened top segment of the modified top-hat structure (as seen in examiner-edited Fig. 3A), wherein a position of a center line of the widened top segment is determined 
It should be further noted that the limitations of this claim appear to be a product-by-process limitation, in that determining the position of a center line based on a timing skew and/or a predetermined threshold that is not a physical parameter of the design discloses limitations that are not structural, and thus do not carry patentable weight, see MPEP §2113.

	As per claims 5 & 15:
	Mutnury et al. discloses in Figs. 2-3:
the second transmission line comprises a corresponding modified segment adjacent to modified top-hat structure of the first transmission line/trace, and wherein the modified segment has a convex edge on at least one side (Figs. 3B-3C show convex edges of trace portions 350, which are noted in para [0027] as one or more angles may be smoothed by a curve), such that the modified segment of the second transmission line/trace is wider than a straight segment of the second transmission line (as seen in Figs. 2-3).
	Mutnury et al. does not disclose that the first and second traces are metallic.


	As per claims 6 & 16:
	Mutnury et al. discloses in Figs. 2-3:
the modified segment comprises an elliptically-shaped segment having a predetermined aspect ratio (an ellipse inherently has an aspect ratio, and in being designed or formed, inherently has a predetermined aspect ratio as it was designed/formed) (Mutnury discloses that a curve may smooth one or more angles of trace portions 350, such that a single curve may smooth the outer corner edges of trace portions 342 and 350 in Fig. 3A, resulting in a elliptically-shaped segment), 
wherein the aspect ratio of the elliptically-shaped segment is determined based at least on an impedance non-uniformity along the pair of differential transmission lines (serpentine trace introduces impedance mismatches, para [0019], impedance is controlled based on the widths 330 and 332, para [0028] along the lengths of the segments 330 and 332, para [0031]), and wherein the aspect ratio is determined such that the impedance non-uniformity is below a predetermined threshold (a predetermined threshold may be determined to be infinite, such that the impedance non-uniformity is below that of an infinite impedance, or by providing distance 372 to be less than distance 370, para [0026], the differential impedance is reduced from a design lacking widths 330/332).


	As per claims 7 & 17:
	Mutnury et al. discloses in Figs. 2-3:
the modified segment of the second transmission line has a portion (area of trace portion 350 accounting for the difference in width 332 from that of 322, as seen in Fig. 3A) extruding toward the first transmission line.
Mutnury et al. does not disclose that the first and second traces are metallic.
As per the combination of claim 11, the first and second traces are metallic


As per claims 8 & 18:
Mutnury et al. discloses in Figs. 2-3:
	The angles of the widened portions may be smoothed (para [0027]), 
a width of the widened segment is determined based at least on an impedance non-uniformity along the pair of differential transmission lines (serpentine trace introduces impedance mismatches, para [0019], impedance is controlled based on the widths 330 and 332, para [0028]), and wherein the width of the widened segment is determined such that the impedance non-uniformity is 
Mutnury et al. does not disclose:
	the extruded portion is trapezoid-shaped, 
and wherein a height of the trapezoid shape is determined based at least on an impedance non-uniformity along the pair of differential transmission lines, and wherein the height is determined such that the impedance non-uniformity is below a predetermined threshold.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to smooth the angles of the widths 330 and 332 by increasing the angle from 90 degrees, as shown in Fig. 3A, as suggested by Mutnury et al. (para [0027]) to provide the benefit of using a simple, known in the art shape that does not require smooth curves, and may be shaped with straight lines.
	As a consequence of the combination, the extruded portion is trapezoid-shaped, and a height of the trapezoid shape is determined based at least on an impedance non-uniformity along the pair of differential transmission lines, and wherein the height is determined such that the impedance non-uniformity is below a predetermined threshold.
It should be further noted that the trapezoid height limitations of this claim appear to be a product-by-process limitation, in that determining the width based on an impedance non-uniformity and/or a predetermined threshold that is not a 


	As per claims 9 & 18:
	Mutnury et al. discloses in Figs. 2-3:
the modified top-hat structure further comprises a second trapezoid portion, wherein the trapezoid portion and the second trapezoid portion are symmetrically positioned on both sides of the top segment (as seen in examiner-edited Fig. 3A #2, below).

    PNG
    media_image2.png
    462
    368
    media_image2.png
    Greyscale


Mutnury et al. does not disclose that the first and second traces are metallic.
As per the combination of claim 11, the first and second traces are metallic


As per claim 11:
	Mutnury et al. discloses in Figs. 2-3:
A pair of differential transmission lines (para [0024]) on a printed circuit board (PCB) (circuit board 102, para [0035]), comprising: 
a first trace (trace 212); 
and a second trace (210); 
wherein the first trace comprises a plurality of modified top-hat structures (serpentine region 220); 
wherein a respective modified top-hat structure comprises a portion of a uniform width (width 330) forming an unmodified top-hat structure and a trapezoid portion (as seen in examiner-edited figure 3A #1 above, wherein the unmodified top-hat structure and the modified top-hat structure may be drawn to be within trace portion 342); 
wherein the unmodified top-hat structure comprises a top segment that is substantially parallel to the second trace (as seen in examiner-edited figure 3A #1 above); 

	Mutnury et al. does not disclose:
	The first trace and the second trace are metallic traces.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first and second traces of Mutnury et al. to be metallic traces, as a common feature in the art for electrical circuits on printed circuit boards, where metal traces are used to provide the benefit of propagating signals with relatively low resistances and known-electrical behaviors.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
On page 8-9 of the applicant’s remarks regarding the 102 rejection, the applicant argues that:

One aspect of the application provides a solution for controlling the impedance of differential transmission lines while achieving timing-skew compensation (see instant application, par. [0026]). More specifically, when hop-hat structures are used in one transmission line to compensate for the timing skew, the trace width of the top-hat structures can be adjusted in order to enhance the impedance uniformity. The modified top-hat structure can include a portion of a uniform width forming an unmodified top-hat structure and a trapezoid portion (see instant application, FIGs. 2B-2D and FIGs. 4B- 4D). The unmodified top-hat structure comprises a top segment that is substantially parallel to the other transmission line, and the trapezoid portion is attached to the top segment of the unmodified top-hat structure and positioned between the top segment and the other transmission line such that a distance between the trapezoid portion and
the other transmission line is less than a distance between the top segment and the other transmission line (see instant application, FIGs. 4B-4D, with FIG. 4D reproduced below). The smaller distance between 
[Figure removed for brevity]
Mutnury discloses modifying the top-hat structures to change (i.e., to reduce) the impedance of the metal traces (see Mutnury, pars. [0028]-[0031] and FIGs. 3A-3E). However, Mutnury fails to disclose that the modified top-hat structure comprises a portion of a uniform width forming an unmodified top-hat structure and a trapezoid portion, with the trapezoid portion positioned between the top segment and the other transmission line such that a distance between the trapezoid portion and the other transmission line is less than a distance between the top segment and the other transmission line. In fact, as shown in FIGs. 3A-3E (with FIG. 3A reproduced below) of Mutnury, Mutnury’s top-hat structure is modified such that a rectangular portion is added to the top segment of the top hat, with the added rectangular portion positioned on the side of the top hat opposite to the other transmission line. This arrangement can cause the effective spacing between the modified top-hat structure to be larger than that of the unmodified top-hat structure.


The examiner notes that the examiner-edited Fig. 3A of Mutnury discloses the limitations of independent claims 1 & 11 that are discussed in the applicant’s arguments. The applicant’s arguments are thus not persuasive.
In regards to claim 1, Mutnury does not disclose the traces are metallic, with the rejection of claim 1 amended to reflect this aspect. Applicant’s arguments pertaining to claim 11 are similar to those of claim 1, such that the rejection of claim 11 is sustained.
On page 10 of the applicant’s remarks, the applicant argues:
 When rejecting dependent claim 8, Examiner acknowledged that Mutnury fails to disclose the extruded portion being trapezoid-shaped. Nevertheless, Examiner cited par. [0027] of Mutnury for disclosing smoothing the angles of the widened portion to provide the benefit of using a simple, known in the art shape. Applicant respectfully disagrees with Examiner’s reasoning. Mutnury illustrates in FIGs. 3B examples of smoothing the angles/edges of a rectangular shape, which is fundamentally different from having a trapezoid portion protruding out of the transmission line. Note that the outline of the trapezoid shape substantially matches the inner edge of the top-hat structure, thus ensuring a substantial constant spacing the top-hat structure and the 

	The examiner respectfully disagrees. The use of a curve for smoothing a transition is provided specifically by Mutnury as an example in para [0027]. Simple inclines and declines are well-known in the art for providing a smoother transition by providing a smaller angle than 90 degrees, the angle of a rectangle. The use of a simple incline/decline, as seen for the transition between portions 346 and 340/344 in Fig. 3A of Mutnury instead of the 90 degree transition between portion 360 and 350 would be well understood to provide a smoother impedance transition, and would be well within the ordinary skill in the art for meeting the definition of smoothing, as suggested by Mutnury. There is further no requirement in claim 8 for the trapezoid shapes in each trace/transmission line to match, as suggested by the applicant’s arguments.
	The applicant’s arguments pertaining to claims 8/18 are not persuasive. The rejection of claims 8 & 18 are sustained.
	Further arguments pertaining to claims 3-10 and 13-20 are based on their dependency on claims 1 & 11, and are therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843